Exhibit 10.44

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 3, 2011 (this “Amendment No. 1”), to the
Credit Agreement, dated as of January 27, 2010, among Carmike Cinemas, Inc., a
Delaware corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the several
Lenders from time to time party thereto and the other Agents party thereto (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has requested an amendment to the Credit Agreement to
amend, among other things, the financial covenants for certain test periods; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendment to the Credit Agreement, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Required Lenders and the Administrative Agent hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2. Amendments to Section 1.1 (Defined Terms).

a. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical order:

“Amendment No. 1”: First Amendment dated as of March 3, 2011 to this Agreement.

“Amendment No. 1 Effective Date”: the date on which Amendment No. 1 became
effective in accordance with its terms, which date is March 3, 2011.

“Non-Consenting Lender”: as defined in Section 11.1.

“Repricing Event”: (a) any prepayment of Term Loans using proceeds of, or any
conversion of Term Loans into, any new or replacement tranche of term loans or
Indebtedness incurred by the Borrower from a substantially concurrent incurrence
of syndicated term loans for which the interest rate payable thereon on the date
of such prepayment is lower than the Eurodollar Rate on the date of such
prepayment plus the Applicable Margin with respect to the Term Loans on the date
of such prepayment, provided that the primary purpose of such prepayment is to
refinance Term Loans at a lower interest rate and, for the avoidance of doubt,
excludes any new or replacement loans incurred in connection with an acquisition
or change of control or (b) any repricing of Term Loans pursuant to an amendment
hereto resulting in the interest rate payable thereon on the date of such
amendment being lower than the Eurodollar Rate on the date of such



--------------------------------------------------------------------------------

amendment plus the Applicable Margin with respect to the Term Loans on the date
of such amendment.

b. Section 1.1 of the Credit Agreement is hereby amended by deleting the proviso
at the end of the definition of “Applicable Margin” in its entirety and
inserting in lieu thereof the following:

; provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the Closing Date, the Applicable Margin with
respect to Revolving Loans will be determined pursuant to the Pricing Grid; and
provided further, that, on and after the first Adjustment Date occurring with
respect to the fiscal year ended December 31, 2010, the Applicable Margin with
respect to Term Loans (other than Other Term Loans) will be determined pursuant
to the Pricing Grid.

SECTION 3. Amendments to Section 4.1 (Optional Prepayments). Section 4.1 of the
Credit Agreement is hereby amended by deleting the section in its entirety and
inserting in lieu thereof the following:

4.1. Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (subject
to the requirements of Section 4.1(b)), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, (x) three
Business Days prior thereto, in the case of Eurodollar Loans and (y) one
Business Day prior thereto, in the case of Base Rate Loans, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $250,000 in excess thereof.

(b) Notwithstanding anything to the contrary in this Section 4.1 or Section 4.2,
any prepayment or repricing of the Term Loans effected on or prior to the first
anniversary of the Amendment No. 1 Effective Date as a result of a Repricing
Event shall be accompanied by a fee equal to 1.00% of the principal amount of
Term Loans prepaid or repriced, unless such fee is waived by the applicable Term
Lender. If in connection with a Repricing Event on or prior to such first
anniversary any Lender is replaced as a result of its being a Non-Consenting
Lender in respect of such Repricing Event pursuant to Section 4.13, such Lender
shall be entitled to the fee provided under this Section 4.1.

SECTION 4. Amendments to Section 8.1 (Financial Condition Covenants).

a. Section 8.1(a) of the Credit Agreement is hereby amended by deleting the
table contained therein and inserting in lieu thereof the following table:

 

2



--------------------------------------------------------------------------------

Fiscal Quarters Ending

  

Consolidated Leverage Ratio

Through December 31, 2010    4.75 to 1.00 March 31, 2011 through June 30, 2012
   5.50 to 1.00 September 30, 2012 through December 31, 2012    5.00 to 1.00
March 31, 2013 through December 31, 2013    4.50 to 1.00 March 31, 2014 through
December 31, 2014    4.25 to 1.00 March 31, 2015 and thereafter    4.00 to 1.00

b. Section 8.1(b) of the Credit Agreement is hereby amended by deleting the
table contained therein and inserting in lieu thereof the following table:

 

Fiscal Quarters Ending

  

Consolidated Interest Coverage Ratio

Through December 31, 2010    1.75 to 1.00 March 31, 2011 through December 31,
2011    1.50 to 1.00 March 31, 2012 through December 31, 2012    1.60 to 1.00
March 31, 2013 through December 31, 2013    1.75 to 1.00 March 31, 2014 through
December 31, 2014    1.85 to 1.00 March 31, 2015 and thereafter    2.00 to 1.00

c. Section 8.1(c) of the Credit Agreement is hereby amended by deleting the
table contained therein and inserting in lieu thereof the following table:

 

Fiscal Quarters Ending

  

Consolidated Adjusted Debt to EBITDAR Ratio

Through December 31, 2011    8.00 to 1.00 March 31, 2012 through December 31,
2012    7.50 to 1.00 March 31, 2013 through December 31, 2013    7.00 to 1.00
March 31, 2014 through December 31, 2014    6.75 to 1.00 March 31, 2015 and
thereafter    6.50 to 1.00

SECTION 5. Amendment to Annex A (Pricing Grid). The Pricing Grid attached as
Annex A to the Credit Agreement is hereby deleted and Annex A attached to this
Amendment No. 1 is substituted therefor.

 

3



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. The Borrower represents and warrants
to the Lenders and the Administrative Agent that, after giving effect to this
Amendment No. 1, (a) the representations and warranties set forth in Section 5
of the Credit Agreement, and in each of the other Loan Documents, are true and
complete in all material respects on the date hereof as if made on and as of the
date hereof (except if any such representation or warranty is expressly stated
to have been made as of a specific date, such representation or warranty shall
be true and correct as of such specific date, and except as to changes otherwise
expressly permitted by the terms of the Loan Documents), and as if each
reference in said Section 5 to “this Agreement” included reference to this
Amendment No. 1 and the Credit Agreement as amended hereby and (b) no Default or
Event of Default has occurred and is continuing.

SECTION 7. Conditions Precedent. The amendments set forth in Sections 2 through
5 hereof shall become effective, as of the date hereof (the “Amendment Effective
Date”), upon satisfaction of the following conditions:

a. Execution. The Administrative Agent shall have received counterparts of this
Amendment No. 1 executed and delivered by the Administrative Agent, the Borrower
and the Lenders party to the Credit Agreement constituting the “Required
Lenders” thereunder.

b. Fees. On or before the Amendment Effective Date (i) the Administrative Agent
shall have received, for the account of each Lender who approves, executes and
delivers this Amendment No. 1, an amendment fee in an aggregate amount equal to
0.25% of such Lender’s Revolving Commitment and aggregate principal amount of
Term Loans outstanding under the Credit Agreement on such date and (ii) J.P.
Morgan Securities LLC shall have received all fees required to be paid on or
before the Amendment Effective Date, including, without limitation, the
reasonable fees and disbursements of legal counsel.

c. Security Documents. The Administrative Agent shall have received the
Acknowledgement and Confirmation, substantially in the form of Exhibit A hereto,
executed and delivered by an authorized officer of the Borrower and each other
Loan Party.

SECTION 8. GOVERNING LAW. THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Miscellaneous. Except as provided herein, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 may be
executed by the parties hereto on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Amendment No. 1
by e-mail, facsimile or other form of electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

CARMIKE CINEMAS, INC. By:  

/s/ Richard B. Hare

  Name:   Title:

[Signature Page to Carmike Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

[Signature Page to Carmike Amendment No. 1]



--------------------------------------------------------------------------------

    Name of Institution:  

Citibank, N.A.

    By:  

/s/ Elizabeth M. Gonzalez

      Name:    Elizabeth M. Gonzalez       Title:      VP & Director

[Signature Page to Carmike Amendment No. 1]



--------------------------------------------------------------------------------

    Name of Institution:  

Macquarie Bank Limited

    By:  

/s/ Melanie Lincoln

      Name:    Melanie Lincoln       Title:      Senior Manager     By:  

/s/ Andrew Dainton

      Name:    Andrew Dainton       Title:      Associate Director

[Signature Page to Carmike Amendment No. 1]



--------------------------------------------------------------------------------

Annex A

PRICING GRID

REVOLVING LOANS:

 

Consolidated Leverage Ratio

   Applicable Margin
for Eurodollar Loans     Applicable Margin
for Base Rate Loans     Commitment Fee  

Greater than or equal to 3.50 to 1.00

     4.00 %      3.00 %      0.75 % 

Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.00

     3.75 %      2.75 %      0.625 % 

Less than 3.00 to 1.00

     3.50 %      2.50 %      0.50 % 

TERM LOANS (OTHER THAN OTHER TERM LOANS):

 

Consolidated Leverage Ratio

   Applicable Margin
for Eurodollar Loans     Applicable Margin
for Base Rate Loans  

Greater than 5.00 to 1.00

     4.00 %      3.00 % 

Less than or equal to 5.00 to 1.00 but greater than 4.50 to 1.00

     3.75 %      2.75 % 

Less than or equal to 4.50 to 1.00

     3.50 %      2.50 % 

The Applicable Margin shall be adjusted on each Adjustment Date (as defined
below) based on changes in the Consolidated Leverage Ratio, with such
adjustments to become effective on the date (the “Adjustment Date”) that is
three Business Days after the date on which the relevant financial statements
are delivered to the Lenders pursuant to Section 7.1 and to remain in effect
until the next adjustment to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 7.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Pricing Grid shall apply. On each Adjustment Date,
the Applicable Margin shall be adjusted to be equal to the Applicable Margin
opposite the pricing level determined to exist on such Adjustment Date from the
financial statements relating to such Adjustment Date.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGMENT AND CONFIRMATION

1. Reference is made to the First Amendment, dated as of March 3, 2011
(“Amendment No. 1”), to the Credit Agreement, dated as of January 27, 2010,
among Carmike Cinemas, Inc., a Delaware corporation, JPMorgan Chase Bank, N.A.,
as administrative agent, the several Lenders from time to time party thereto and
the other Agents party thereto (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used but not defined herein are used with the meanings assigned to them in the
Credit Agreement.

2. The Credit Agreement is being amended pursuant to Amendment No. 1 to amend,
among other things, certain financial covenants. Each of the parties hereto
hereby agrees that, with respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to Amendment No. 1; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to Amendment No. 1, as collateral security for
its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Loan Documents.

3. THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. This Acknowledgment and Confirmation may be executed by the parties hereto on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Acknowledgment and Confirmation by e-mail,
facsimile or other form of electronic transmission shall be effective as
delivery of a manually executed counterpart hereof.

[rest of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

CARMIKE CINEMAS, INC. By:  

 

  Name:     Title:   EASTWYNN THEATRES, INC. By:  

 

  Name:     Title:   MILITARY SERVICES, INC. By:  

 

  Name:     Title:   GEORGE G. KERASOTES CORPORATION By:  

 

  Name:     Title:   GKC INDIANA THEATRES, INC. By:  

 

  Name:     Title:   GKC MICHIGAN THEATRES, INC. By:  

 

  Name:     Title:  

[Signature Page to Carmike Acknowledgement and Confirmation]



--------------------------------------------------------------------------------

GKC THEATRES, INC. By:  

 

  Name:     Title:  

[Signature Page to Carmike Acknowledgement and Confirmation]